Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 1 of 24     PageID 2115



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                        )
  HARVELL HOOD,                         )
                                        )
        Plaintiff,                      )
                                        )
  v.                                    )     No. 2:17-cv-02869-SHM
                                        )
  CITY OF MEMPHIS PUBLIC WORKS          )
  DIVISION,                             )
                                        )
        Defendant.                      )
                                        )

       ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Before the Court is Defendant City of Memphis Public Works

 Division’s (the “City”) November 2, 2020 Motion for Summary

 Judgment (the “Motion”).       (D.E. No. 69.)      Plaintiff Harvell Hood

 (“Hood”) responded on December 1, 2020.                 (D.E. No. 71.)    The

 City replied on December 14, 2020.           (D.E. No. 73.)

 I.    Background

       Hood filed a complaint pro se on November 29, 2017.                (D.E.

 No.   1.)     On    January   31,   2018,    on   the    Magistrate   Judge’s

 recommendation, the Court dismissed all of Hood’s claims except

 a Title VII retaliation claim.         (D.E. No. 9, 6.)       Neither party

 objected to the Magistrate Judge’s report and recommendation.

 (Id. at 5.)        On April 24, 2018, Hood’s attorney notified the

 Court that he had been retained.            (D.E. No. 12.)
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 2 of 24        PageID 2116



        On September 9, 2018, Hood filed a Second Amended Complaint

 (the “Complaint”).      (D.E. No. 28.)           Hood brings six claims.      He

 brings one claim of retaliatory discharge under 42 U.S.C. § 1981,

 42 U.S.C. § 1983, Title VII of the Civil Rights Act of 1964

 (“Title VII”), 42 U.S.C. §§ 2000e, et seq., and the Tennessee

 Human Rights Act (the “THRA”), Tenn. Code Ann. §§ 4-21-101, et

 seq., for “refusing to allow Plaintiff to come to work.”                  (D.E.

 No. 19, ¶¶ 30-36.)         He brings three claims of retaliatory

 failure-to-hire under § 1981, § 1983, Title VII, and the THRA,

 because    the   City   denied   him       a     truck   driver    (“Mechanical

 Operator”) position and a Heavy Equipment Operator position, and

 failed to transfer him to a full-time position.1                  (Id. at ¶¶ 20-

 29.)   He brings one claim of racial discrimination under § 1981,

 § 1983, Title VII, and the THRA.               (Id. at ¶¶ 37-40.)     He brings

 one claim of retaliatory discharge under the Tennessee Public



 1 In the Complaint, Hood refers to his retaliatory failure-to-
 hire claims as denial of a truck driver position and a Heavy
 Equipment Operator position. (See D.E. No. 1, ¶¶ 20-26.) Hood
 uses the terms Heavy Equipment Operator and Mechanical Operator
 interchangeably in his Complaint. (See Id.) He does not address
 this issue in his response.      Hood applied for a Mechanical
 Operator position and had the lowest score of any applicant on
 the test.    (D.E. No. 69-6, 25.)    The City’s Heavy Equipment
 Operator position required a license that the City knew Hood did
 not have. (Id. at 26.) In his deposition, Hood described the
 Mechanical Operator position as a “Mechanical Operator, Truck
 Driver.”   (D.E. No. 69-26, 93.)    For purposes of this order,
 Mechanical Operator will apply to Hood’s truck driver claim, and
 Heavy Equipment Operator will apply to his Heavy Equipment
 Operator claim.

                                        2
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 3 of 24   PageID 2117



 Protection Act (the “TPPA”), Tenn. Code Ann. § 50-1-304, and the

 common law of whistleblower retaliatory discharge.            (Id. at ¶¶

 21-50.)

       The City’s Motion is supported by a statement of undisputed

 material facts.     (D.E. No. 69.)       In his response, Hood agrees,

 or agrees for the purposes of deciding the Motion, to all of the

 City’s statements of undisputed fact except ¶¶ 15-16 and ¶¶ 40-

 42.   (See D.E. No. 71, 1-6.)        Paragraphs 15-16 represent that

 Hood applied for and took the test for a Mechanical Operator

 position. (D.E. No. 69-2, ¶¶ 15-16.)        Paragraphs 40-42 represent

 that Hood stopped attending his doctor’s appointments, that

 Sedgwick Claims Management Services, Inc. (“Sedgwick”) had not

 heard from Hood, and that Sedgwick advised Hood that Sedgwick

 was closing his file.        (Id. at ¶¶ 40-42.)         Hood’s response

 contains his own statement of undisputed facts.            (D.E. No. 71-

 2, 1-5.)    Hood’s statement includes his conclusion that the City

 retaliated against him.       (See Id.)     The City disputes most of

 Hood’s purportedly undisputed facts.          (See D.E. No. 73.) Local

 Rule 56.1 does not provide for the nonmoving party to submit a

 statement of undisputed facts.           See L.R. 56.1(b).     The Court

 will not consider Hood’s statement of undisputed facts, except

 to the extent they may be broadly construed to respond to the

 City’s statement.



                                      3
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 4 of 24       PageID 2118



       Hood worked for the City as a temporary part-time employee

 cleaning temporary sewer screens at the Stiles facility in

 Memphis.      (D.E. No. 66-8, ¶ 4.)           Temporary employees work 56

 hours in a two-week pay period.              (D.E. No. 69-20, 21.) All of

 the temporary part-time workers at Stiles were African-American.

 (D.E. No. 69-22, 81-82.)

       Hood’s supervisor, Jeff Alloway, told Hood and other workers

 to “suck my penis” and made other lewd statements.                    (D.E. No.

 69-26, 39.)        Hood considered those statements sexual harassment.

 (Id.) In his deposition, Hood testified that Alloway used racial

 slurs on the job.       (D.E. No. 69-26, 60.)        Hood reported Alloway’s

 comments to the Equal Employment Opportunity Commission (the

 “EEOC”) in September 2016.            (Id. at 85.)    At the same time, Hood

 reported his working conditions to the Occupational Safety and

 Health Administration.          (Id.)    Hood alleged in his reports that

 he   had    been    subjected    to    demeaning     and   racially   offensive

 comments made by his White supervisors.              (Id. at 44.)     Hood also

 reported his concerns to management.               (Id. at 49-50.)

       Jack Keith, a manager at the Stiles facility, swore in his

 affidavit that he met with Hood in September 2016 to discuss

 Hood’s complaints about Alloway.             (D.E. No. 69-12, ¶ 6.)       Keith

 held a hearing on November 15, 2016.                (D.E. No. 11.)      Alloway

 admitted he had made the sexual comments, but not the racial

 ones.      (Id. at ¶ 11.)       The hearing panel suspended Alloway for

                                          4
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 5 of 24       PageID 2119



 five days and ordered him to attend a counseling program.                   (Id.

 at ¶ 12.)

        On October 13, 2016, Hood injured his left knee while

 working.     (D.E. No. 69-12, ¶ 14.)          He entered the City’s On the

 Job Injury (“OJI”) medical rehabilitation program.                  (Id. at ¶

 15.)    He was left on the City’s payroll so that he could be

 eligible for continued OJI services.                  (Id. at ¶ 16.) Hood

 believed he was still employed by the City when he first filed

 this suit because the City had not told him that he was no longer

 employed.      (D.E. No. 69-26, 17-18.)         He was not receiving pay.

 (Id. at 19.)

        The Stiles project ended in December 2016.              (D.E. No. 69-

 12, ¶ 23.)        Another facility needed temporary workers, and the

 other Stiles workers, with one exception, were transferred to

 that facility.       (Id.)    Keith did not remember talking to Hood in

 early   2017      about   employment,   but    Hood   would   not   have    been

 considered        for     a   permanent       position    without       medical

 authorization to return to work.               (Id. at ¶ 19.)       Temporary

 employees who sought full-time positions were required to apply

 through     the    City’s     Human   Resources   Division     before      being

 considered.       (Id. at ¶ 30.)

        In his affidavit, Keith swears that Hood took a test for a

 Mechanical Operator position with the City.              (D.E. No. 69-12, ¶¶

 20-21.)     Hood had the lowest test score of the six applicants.

                                         5
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 6 of 24   PageID 2120



 (Id.)    Hood testified, in his deposition, that he did not take

 a test, but had an interview with three people instead.              (D.E.

 No. 69-26, 97.)      He testified that he was asked to do “a full

 walk-around for a CDL driving course.”            (Id. at 96-97.)        He

 testified that he was interviewed by three people and that they

 asked him questions.      (Id. at 96-97.)     He testified that it was

 not a “test” because “he had no pamphlets in front of [him].”

 (Id. at 96.)

       Hood did not apply, or “re-apply,” for any jobs with the

 City.    (Id. at 27-28.)     When he talked to Keith about a Heavy

 Equipment Operator position in July 2017, Keith told him that

 only applicants with a Class B Commercial Driver’s License would

 be considered.     (See Id. at ¶ 29.)      Hood wanted to apply for a

 license, but he could not get the license for free without being

 a City employee.      (D.E. No. 69-26, 90-91.)       He did not get it.

 (Id. at 105.)

       Hood’s OJI treatment was overseen by Sedgwick, a third-

 party claims processing service. (See D.E. No. 69-24, 6-9.)             The

 City’s OJI policy required that an employee follow the treating

 physician’s orders and warned that a claim could be denied for

 failure to follow orders.       (D.E. No. 69-24, 13.)       The City had

 to approve Sedgwick’s denial of a claim.         (D.E. No. 69-24, 36.)

       On March 23, 2017, Sedgwick sent a letter to Hood informing

 him that he had missed an appointment, and that failure to comply

                                      6
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 7 of 24   PageID 2121



 with the treating physician’s orders was a ground for denial of

 his claim.    (D.E. No. 69-22, 70.)      On June 9, 2017, Keith learned

 from Sedgwick that Hood had stopped attending his scheduled

 treatment appointments.       (D.E. No. 69-12, ¶ 26.)      The same day,

 Sedgwick received a telephone call from the City asking about

 the status of the case.      (D.E. No. 69-24, at 67.)      Sedgwick told

 the City that the case had been closed because Hood had missed

 his appointment and had not responded to Sedgwick’s letter. (Id.

 at 67.)    On June 9, 2017, after receiving approval from the City,

 Sedgwick sent a letter to Hood informing him that, because he

 had failed to attend his March appointment and had not been in

 contact with Sedgwick since May 17, 2017, his claim had been

 closed.    (Id. at 72.)    Both of Sedgwick’s letters were returned

 undelivered.     (Id. at 45.)     On June 22, 2017, the City’s Human

 Resources Division received a Separation from Payroll form from

 the City’s Public Works Division.        (Id. at ¶ 27.)    The City does

 not send separation letters.       (Id. at ¶ 28.)

       In his affidavit attached to the Motion, Hood swears that

 his physician told him he could return to work.            (D.E. No. 71-

 3, ¶ 5.)     Hood swears that his physician asked him to obtain a

 new appointment in a few months, but did not give him a date.

 (Id. at ¶ 6.)     According to Hood, his physician’s office always

 set Hood’s appointments when he was at the office.             (Id. at ¶

 7.)   Hood swears that the office never contacted him to set an

                                      7
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 8 of 24   PageID 2122



 appointment or remind him he had an appointment.           (Id. at ¶¶ 8-

 9.)    Hood also swears that he received no communication from

 Sedgwick about missing an appointment.         (Id. at ¶ 10.)

       The City’s policy is to allow an employee to return to work

 only after Sedgwick has cleared him for full duty.              (D.E. No.

 69-22, 89.)    A City employee, Alvin Childers, testified that the

 City had never received a return-to-work document from Sedgwick

 for Hood.     (Id. at 90.)    According to Sedgwick, on February 16,

 2017, Hood’s physician released him to return to work, but Hood

 had to return to his physician for a follow-up appointment.

 (D.E. No. 69-24, 60.)        The return-to-work form for Hood’s knee

 injury was in his file with Sedgwick.         (Id. at 62-63.)

 II.   Jurisdiction

       The Court has federal question jurisdiction. Under 28 U.S.C.

 § 1331, district courts have original jurisdiction “of all civil

 actions arising under the Constitution, laws, or treaties of the

 United States.”     Hood asserts a right to relief against the City

 for employment discrimination in violation of federal law. (D.E.

 No. 28.)

       The Court has supplemental jurisdiction over Hood’s state

 law claims.     See 28 U.S.C. § 1367(a).      Those claims derive from

 a “common nucleus of operative fact” with Hood’s federal claims

 against the City.     See United Mine Workers of Am. v. Gibbs, 383




                                      8
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 9 of 24    PageID 2123



 U.S. 715, 725 (1966); Soehnlen v. Fleet Owners Ins. Fund, 844

 F.3d 576, 588 (6th Cir. 2016); see also 28 U.S.C. § 1367(a).

 III. Standard of Review

       Under Federal Rule of Civil Procedure 56(a), a court must

 grant a party's motion for summary judgment “if the movant shows

 that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.”                 Fed. R.

 Civ. P. 56(a).      The moving party must show that the nonmoving

 party, having had sufficient opportunity for discovery, lacks

 evidence to support an essential element of its case.               See Fed.

 R. Civ. P. 56(c)(1); Peeples v. City of Detroit, 891 F.3d 622,

 630 (6th Cir. 2018).

        When   confronted    with   a   properly   supported    motion   for

 summary judgment, the nonmoving party must set forth specific

 facts showing that there is a genuine dispute for trial. See

 Fed. R. Civ. P. 56(c).        “A ‘genuine’ dispute exists when the

 plaintiff presents ‘significant probative evidence’ ‘on which a

 reasonable jury could return a verdict for her.’”             EEOC v. Ford

 Motor Co., 782 F.3d 753, 760 (6th Cir. 2015) (en banc) (quoting

 Chappell v. City of Cleveland, 585 F.3d 901, 913 (6th Cir.

 2009)).   The nonmoving party must do more than simply “show that

 there is some metaphysical doubt as to the material facts.”

 Lossia v. Flagstar Bancorp, Inc., 895 F.3d 423, 428 (6th Cir.




                                        9
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 10 of 24          PageID 2124



  2018) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

  475 U.S. 574, 586 (1986)).

        Although summary judgment must be used carefully, it “is an

  integral part of the Federal Rules as a whole, which are designed

  to secure the just, speedy, and inexpensive determination of

  every action[,] rather than a disfavored procedural shortcut.”

  FDIC v. Jeff Miller Stables, 573 F.3d 289, 294 (6th Cir. 2009)

  (quotation marks and citations omitted).

  IV.   Analysis

        A.    Retaliation Claims

        Title VII requires equal opportunity in employment. 42

  U.S.C.      §     2000e-2.     An     employer       is    prohibited        from

  “discriminat[ing] against any individual with respect to his

  compensation, terms, conditions, or privileges of employment,

  because of such individual's race, color, religion, sex, or

  national    origin.”      42   U.S.C.      § 2000e-2(a)(1).         “Title    VII

  prohibits       discriminating      against     an   employee     because    that

  employee has engaged in conduct protected by Title VII.”                    Laster

  v. City of Kalamazoo, 746 F.3d 714, 729 (6th Cir. 2014); 42

  U.S.C. § 2000e-3(a).         “In order to find a prima facie case of

  retaliation      under   Title      VII    a   plaintiff   must    prove     by   a

  preponderance of the evidence: 1) plaintiff engaged in activity

  protected by Title VII; 2) plaintiff's exercise of his civil

  rights was known by the defendant; 3) that, thereafter, the

                                            10
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 11 of 24           PageID 2125



  defendant took an employment action adverse to the plaintiff;

  and 4) that there was a causal connection between the protected

  activity and the adverse employment action.”                    E.E.O.C. v. Avery

  Dennison Corp., 104 F.3d 858, 860 (6th Cir. 1997). If the

  plaintiff      establishes      a     prima    facie    case,     the    burden    of

  production shifts to the defendant to provide a legitimate non-

  retaliatory reason for its actions. Morris v. Oldham Cty. Fiscal

  Court,     201    F.3d   784,        792-793    (6th    Cir.    2000)     (applying

  legitimate, non-retaliatory framework to a Title VII retaliation

  claim).     If the defendant produces that evidence, the plaintiff

  must   prove      that   the    legitimate      non-retaliatory         reason    was

  pretextual.        Chen v. Dow Chem. Co., 580 F.3d 394, 402 (6th Cir.

  2009) (applying pretext to a Title VII retaliation claim).

         Hood claims retaliation under the THRA and § 1981. The Court

  need not conduct a separate analysis under those statutes because

  they are analyzed identically to Title VII.                    See Cooper v. City

  of N. Olmsted, 795 F.2d 1265, 1270 n. 3 (6th Cir. 1986) (declining

  to discuss Title VII retaliation claim and § 1981 retaliation

  claim separately because “liability under both statutes rests on

  the same grounds”); Mullins v. Goodyear Tire & Rubber Co., 291

  F. App'x 744, 745 n. 1 (6th Cir. 2008) (“The THRA is a state law

  analogue     to     Title      VII     and     the     statutes    are     analyzed

  identically”).



                                            11
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 12 of 24       PageID 2126



       Hood claims that the City violated 42 U.S.C. 1983.                 “Title

  VII provides the exclusive remedy when the only § 1983 cause of

  action is based on a violation of Title VII.”              Day v. Wayne Cty.

  Bd. of Auditors, 749 F.2d 1199, 1204 (6th Cir. 1984).                  Because

  Hood’s retaliation claims are based on a violation of Title VII,

  he is not entitled to bring       § 1983 claims.

       1. Retaliatory Discharge

       Hood satisfies his burden as to the first three factors of

  a prima facie case of retaliatory discharge.                   He engaged in

  protected activity, his exercise of his rights was known to the

  City, and the City took employment action adverse to him.                   See,

  Avery, 104 F.3d at 860.          In September 2016, Hood reported

  Alloway’s actions to the EEOC and to the City.              (D.E. No. 69-26,

  85; see D.E. No. 69-12, ¶ 6.)               The City held a hearing and

  sustained Hood’s complaint.        (D.E. No. 69-12, ¶¶ 11-12.)              The

  City ultimately removed Hood from its payroll on June 22, 2017.

  (See id. at ¶ 27.)

       The causal connection factor requires the plaintiff to

  “produce sufficient evidence from which an inference could be

  drawn that the adverse action would not have been taken had the

  plaintiff not filed a discrimination action.”              Nguyen v. City of

  Cleveland, 229 F.3d 559, 563 (6th Cir. 2000).              Evidence that the

  defendant    treated    the   plaintiff          differently   from    similar

  employees,    or   evidence    that        the   adverse   action     and   the

                                        12
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 13 of 24   PageID 2127



  plaintiff’s exercise of his rights occurred within a short time,

  can support a finding of causation.           Id.    (“Although no one

  factor   is    dispositive   in   establishing   a   causal   connection,

  evidence that defendant treated the plaintiff differently from

  similarly situated employees or that the adverse action was taken

  shortly after the plaintiff's exercise of protected rights is

  relevant to causation.”)          “The burden of establishing a prima

  facie case in a retaliation action is not onerous, but one easily

  met.”    Id.

       Hood has not met his burden to show a causal connection

  between his protected activity and the City’s adverse action.

  There is a dispute of fact about the circumstances surrounding

  Hood’s missing his doctor’s appointment, but the facts at issue

  are not material.      Hood asserts, in the affidavit attached to

  his response to the Motion, that the doctor treating him told

  him that he could return to work with no restrictions on January

  26, 2017.2     (D.E. No. 70, ¶ 5.)    Hood knew that the doctor wanted


  2 The City argues in its reply that Hood’s affidavit does not
  conform to Rule 56(c)(4) because statements in an affidavit must
  be based on personal knowledge and the declarant must be
  competent to testify on the matters stated. See Fed.R.Civ.P.
  56(c)(4).   Courts have held that those requirements may be
  inferred. See CBR Funding, LLC v. Jones, No. 13-1280, 2014 WL
  11456080 at *3 (W.D. Tenn. Nov. 4, 2014); Phinnessee v. Young
  Touchstone Co., No. 09-1084, 2011 WL 184017 at *3 n. 5 (W.D.
  Tenn. Jan. 20, 2011). Some of the statements in Hood’s affidavit
  do not satisfy Rule 56. For example, his statement about why
  the City terminated him and his statement that the City
  encouraged Sedgwick to terminate him are not based on personal
                                       13
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 14 of 24    PageID 2128



  to follow up with him.       (See id. at ¶ 6.)         Hood says that the

  practice of the doctor’s office was to set his next appointment

  before he left the office.         (Id. at ¶ 7.)        He says that the

  doctor’s office did not set an appointment before he left, and

  that   it   did   not contact   him    later    to   tell   him he   had   an

  appointment.      (Id. at ¶¶ 8-9.)         Accepting Hood’s affidavit as

  true, Hood was not aware that he was required to attend another

  doctor’s appointment.

         There is no genuine dispute of material fact about the

  circumstances that would support a causal connection between

  Hood’s protected reporting and his termination.                 The Stiles

  project ended in December 2016.            (D.E. No. 69-12, ¶ 23.)     Hood

  had been hired as a temporary worker for that project.                (D.E.

  No. 66-8, ¶ 4.)      Other temporary workers were transferred to a

  new project when the Stiles project ended.             (D.E. No. 69-12, ¶

  23.)   When they were transferred, it is undisputed that Hood had

  not been cleared to return to work.            (See D.E. No. 69-24, 62.)

  Sedgwick terminated Hood’s claim because he had missed his



  knowledge or information about which he is competent to testify.
  (See D.E. No. 71-3, ¶¶ 3, 12.) However, his statements about
  what happened at his physician’s appointment, what he believed
  the practice of the office was, and what communication he
  received are properly before the Court because the requirements
  of Rule 56 can be inferred.




                                        14
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 15 of 24   PageID 2129



  appointment, he had not responded to its letter, and the City

  had authorized it to do so.        (D.E. No. 69-22, 71; D.E. No. 69-

  24, 36.)      The City removed Hood from its payroll when it learned

  that his claim had been terminated.          (D.E. No. 69-12, ¶ 27.)

       Hood has not introduced any facts that show the City’s

  decision to terminate his employment was causally connected to

  his protected reporting.          At most, Hood has shown that the

  doctor’s office or Sedgwick, the third-party claims processor,

  made an error.      (See D.E. No. 70, ¶¶ 7-9.)      That does not create

  a genuine dispute of material fact about retaliatory discharge

  because the temporary project for which Hood was employed had

  ended.     (See D.E. No. 69-12 ¶ 23.)        Hood introduces no evidence

  to show that Sedgwick’s decision to terminate his treatment or

  the City’s decision to terminate his employment was causally

  connected to Hood’s protected reporting.

       Even if that Hood had established a prima facie case, he

  has not otherwise met his burden.           If the plaintiff establishes

  a prima facie case, the employer has the burden of producing a

  legitimate non-retaliatory reason for terminating the plaintiff.

  Hamilton v. Gen. Elec. Co., 556 F.3d 428, 436 (6th Cir. 2009)

  (“Because we conclude that Hamilton has established a prima facie

  case of retaliation, we consider whether GE has satisfied its

  burden   of    producing   a   legitimate    nonretaliatory   reason   for

  terminating Hamilton.”).        The City’s proffered legitimate non-

                                      15
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 16 of 24         PageID 2130



  retaliatory reasons for terminating Hood are that the Stiles

  project had ended and that he was kept on the payroll for medical

  benefits that ended when his treatment was terminated.               Although

  there is a dispute of fact about whether Hood was aware that he

  had another doctor’s appointment, there is no dispute that Hood

  was a temporary employee and that the Stiles project had ended

  before he was terminated. There is no dispute that the City

  terminated Hood based on Sedgwick’s representations that Hood

  had missed his appointment and failed to respond to Sedgwick’s

  letter.      The City asserts legitimate non-retaliatory reasons for

  terminating Hood.

         If the employer meets its burden to show a legitimate non-

  retaliatory reason for its decision, the plaintiff must show

  that   the    employer’s   reason     was   pretextual.      See    George    v.

  Youngstown     State   Univ.,   966   F.3d   446,   462    (6th    Cir.    2020)

  (applying pretext to a Title VII retaliation claim).                 “Pretext

  is established by a direct showing that a discriminatory reason

  more likely motived the employer or by an indirect showing that

  the employer’s explanation is not credible.”              Kline v. Tennessee

  Valley Auth., 128 F.3d 337, 342-343 (6th Cir. 1997), quoting

  Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 256

  (1981); George, 966 F.3d at 462 (applying the Kline definition

  of pretext to a Title VII retaliation claim).              There are “three

  primary methods by which plaintiffs generally show pretext: by

                                        16
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 17 of 24       PageID 2131



  showing that the proffered reason, (1) had no basis in fact; (2)

  was insufficient motivation for the employment action; or                  (3)

  did   not   actually   motivate      the   adverse    employment     action.”

  Joostberns v. United Parcel Servs., Inc., 166 F. App'x 783, 790-

  791 (6th Cir. 2006); Bhama v. Mercy Mem'l Hosp. Corp., 416 F.

  App'x 542 (6th Cir. 2011) (applying Joostberns to a Title VII

  retaliation claim).      Hood has failed to show that the City’s

  reasons were pretextual.

        The   employer’s   “honest-belief”       in    the    proffered   reason

  protects it, even if that reason is shown to be “mistaken,

  foolish, trivial, or baseless.”            Wright v. Murray Guard, Inc.,

  455 F.3d 702, 707-708 (6th Cir. 2006), quoting Smith v. Chrysler

  Corp., 155 F.3d 799, 806 (6th Cir. 1998).                  The “honest-belief

  rule” applies to Title VII retaliation claims.                 See Balmer v.

  HCA, Inc., 423 F.3d 606, 614 (6th Cir. 2005), abrogated on other

  grounds by Fox v. Vice, 563 U.S. 826, (2011).                   In the Sixth

  Circuit, the employer must show that it reasonably relied on

  particular    facts    before   it    to    invoke    the     “honest-belief”

  doctrine.     Wright, 455 F.3d at 708.           The plaintiff may then

  produce contrary evidence.      Id.    The plaintiff’s “bare assertion

  that the employer’s proffered reason has no basis in fact is

  insufficient to call an employer’s honest belief into question,

  and   fails   to   create   a   genuine      issue    of     material   fact.”

  Joostberns, 166 F. App'x at 791.               “In deciding whether an

                                        17
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 18 of 24   PageID 2132



  employer reasonably relied on the particularized facts then

  before it, we do not require that the decisional process used by

  the employer be optimal or that it left no stone unturned.

  Rather, the key inquiry is whether the employer made a reasonably

  informed   and   considered    decision    before    taking    an   adverse

  employment action.”     Smith, 155 F.3d at 807.


        The “honest-belief” doctrine applies here.               Hood’s only

  argument in response to the City’s Motion is that Hood’s doctor

  never scheduled an appointment for him and that he did not

  actually miss a scheduled appointment.              Although there is a

  dispute of fact about whether Hood’s doctor told Hood when his

  next appointment was, there is no genuine dispute of material

  fact about whether the City acted based on its honest belief

  that Hood had missed his appointment.        Sedgwick, the third-party

  claims   processor,    told   the   City   that   Hood   had   missed    his

  appointment and that he had not responded to its letter.                (See

  D.E. No. 69-22, 70-72.)        Based on that information, the City

  authorized Sedgwick to terminate Hood’s claim. (D.E. No. 69-24,

  48.) Once Sedgwick had received approval from the City, Sedgwick

  had the authority to terminate the claim.           (Id. at 48.)     It did

  so.   (Id. at 49.)    The City then removed Hood from its payroll.

  (D.E. No. 69-12, ¶ 27.)         Hood provides no evidence that the

  City’s reliance on Sedgwick was dishonest or unreasonable or


                                      18
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 19 of 24   PageID 2133



  that it had no basis in fact. Hood’s entire argument is based on

  an alleged non-material factual error.             The City relied on

  Sedgwick to process Hood’s claim.           (See D.E. No. 69-24, 6-9.)

  The City made a reasonable and informed decision because it

  relied on particularized facts from Sedgwick that Hood had missed

  an appointment and that Hood had not communicated with Sedgwick

  or responded to its letter.       The City had an honest belief that

  Sedgwick’s facts were accurate.          Hood has not shown otherwise.


       Hood’s retaliatory discharge claim under Title VII, § 1981,

  § 1983, and the THRA is DISMISSED.


       2. Retaliatory Failure-to-Hire Claims

       Hood claims that City retaliated against him by failing to

  hire him as a Mechanical Operator or a Heavy Equipment Operator,

  and by denying him full-time employment.         Failure-to-hire can be

  the basis for a Title VII retaliation claim.        See Lyons v. Metro.

  Gov't of Nashville & Davidson Cty., 416 F. App'x 483, 489 (6th

  Cir. 2011); Volling v. Kurtz Paramedic Servs., Inc., 840 F.3d

  378, 383 (7th Cir. 2016). In this Circuit, that claim is analyzed

  using the same factors as any other Title VII retaliation claim,

  not by using the framework applicable to a failure-to-hire claim.

  See Lyons, 416 F. App’x at 489.


       Hood’s failure-to-hire claims fail because no reasonable

  jury could conclude that there was a causal connection between
                                      19
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 20 of 24    PageID 2134



  Hood’s reporting and the City’s failure to hire him.               Hood does

  not provide any argument in his response to support his failure-

  to-hire claims.     The City had legitimate non-retaliatory reasons

  not to hire Hood for the positions at issue.           In his deposition,

  Hood disputed that he took a test for a Mechanical Operator job

  with the City.    (D.E. No. 69-26, 92-96.)       However, a close review

  of     his    deposition    demonstrates       that    he   disputes     the

  characterization of the event as a “test” because he “had no

  pamphlets in front of [him].”         (Id. at 96.)     Hood admits that he

  was asked a series of questions and that there were three people

  in the room.     (Id. at 96-97.)      Hood had the lowest score and was

  not offered the job.        (D.E. No. 69-12, ¶¶ 20-21; D.E. No. 6,

  25.)    The City’s decision not to offer Hood the job was a result

  of his low score. He has introduced no evidence that the decision

  was retaliatory or that the City’s reasons were pretextual.


         Hood   expressed    interest   in   a   Heavy   Equipment    Operator

  position, but it required a Class B Commercial Driver’s License,

  which Hood did not have.        (See D.E. No. 69-12, ¶ 29.)          He did

  not apply.


         Hood’s argument that the City retaliated against him by

  refusing to transfer him to full-time work or to hire him for

  another job is not well taken.         Hood did not apply for any other

  job with the City.    (D.E. No. 69-26, 27-28.) Temporary employees

                                        20
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 21 of 24   PageID 2135



  are required to apply through the City’s Human Resources Division

  to be considered for employment.         (See D.E. No. 69-12 at ¶ 30.)

  Hood never applied for any additional job with the City, and he

  was not qualified for the two jobs about which he inquired.


       Hood’s failure to apply for jobs and lack of qualifications

  are legitimate non-retaliatory reasons for the City’s failure to

  hire him.   Hood provides no evidence or argument that the City’s

  decisions were pretextual or that would overcome the City’s

  “honest-belief” that he was not qualified for the two jobs about

  which he inquired and for which he did not apply.


       Hood’s retaliatory failure-to-hire claims are DISMISSED.


       B.     Tennessee Public Protection Act            and   Common    Law
              Whistleblower Retaliatory Discharge

       Hood claims that the City violated the TPPA and the common

  law of whistleblower retaliatory discharge.

       To establish a claim of retaliation under the TPPA, the

  plaintiff must prove the following four elements: “(1) his status

  as an employee of the defendant employer; (2) his refusal to

  participate in, or remain silent about, ‘illegal activities’ as

  defined under the Act; (3) his termination; and (4) an exclusive

  causal relationship between his refusal to participate in or

  remain silent about illegal activities and his termination.”

  Franklin v. Swift Transp. Co., 210 S.W.3d 521, 669-670 (Tenn.


                                      21
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 22 of 24               PageID 2136



  Ct. App. 2006), citing Tenn. Code Ann. § 50–1–304.                           The TPPA

  expressly     requires     that    retaliation          be    the   sole     cause   of

  termination.       Levan v. Sears, Roebuck & Co., 984 F. Supp. 2d

  855, 869 (E.D. Tenn. 2013).          “[T]he employer need only introduce

  admissible evidence showing that unlawful retaliation was not

  the sole cause of the employment action.                     That is, the employer

  must    proffer     evidence      that,    even        if    retaliation      was    the

  motivation    for    the   discharge,          there    was    at   least    one    non-

  retaliatory reason as well.”               Williams v. City of Burns, 465

  S.W. 3d. 99, 115 (Tenn. 2015).

         There is no dispute that retaliation was not the City’s

  sole reason for terminating Hood.                 Hood does not discuss this

  issue in his response.         He was removed from the payroll because

  he missed his doctor’s appointment and because his temporary job

  had ended.     (D.E. No. 69-12, ¶¶ 23, 26-27.)                   Although there is

  a   dispute   of    fact   about    whether        Hood       missed   his    doctor’s

  appointment, there is no genuine dispute of material fact about

  whether the Stiles job had ended or whether the City believed

  Hood had missed his appointment based on the representations of

  Sedgwick, which ultimately terminated Hood’s claim.                          For those

  reasons, no reasonable jury could conclude that retaliation was

  the sole reason for Hood’s termination.

         Hood’s claim that the City violated common law whistleblower

  protection is not well taken. The TPPA “abrogates and supersedes

                                            22
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 23 of 24   PageID 2137



  the common law with respect to any claim that could have been

  brought under this section.”          Tenn. Code Ann. § 50-1-304(g);

  Williams, 465 S.W. 3d at 110 n. 11 (“under the statute as amended,

  in cases in which the plaintiff alleges retaliatory discharge

  for refusing to participate in illegal activities or for refusing

  to remain silent about illegal activities, the TPPA is the

  exclusive basis for relief”).        Hood’s claim is based on the TPPA

  and cannot proceed under the common law.

        Hood’s claim that the City violated the TPPA and common law

  is DISMISSED.

        C.   Title VII Racial Discrimination

        In his Second Amended Complaint, Hood brings one claim of

  Title VII racial discrimination.          That claim was dismissed when

  Hood pled it pro se. (D.E. No. 9.)           Hood does not address the

  Title VII racial discrimination claim in his response or refer

  to it in his description of his claims.          (See D.E. No. 71-1, 4-

  7.)   A plaintiff’s failure to respond to an argument in a summary

  judgment motion is grounds for the Court to deem the opposition

  waived.    See Design Basics, LLC v. Chelsea Lumber Co., 977 F.

  Supp. 2d 714, 737 (E.D. Mich. 2013) (“Failure to respond is

  grounds for the Court to deem opposition waived.”)


        Hood’s    claim   of   Title    VII   racial   discrimination     is

  DISMISSED.



                                       23
Case 2:17-cv-02869-SHM-atc Document 85 Filed 03/10/21 Page 24 of 24   PageID 2138



  V.   Conclusion

       The City’s Motion is GRANTED.        Hood’s claim of retaliatory

  discharge, claims of retaliatory failure-to-hire, claim of Title

  VII racial discrimination, and whistleblower claim under the

  TPPA and common law are DISMISSED.

       SO ORDERED this 10th day of March, 2021.



                                    /s/ Samuel H. Mays, Jr.
                                    SAMUEL H. MAYS, JR.
                                    UNITED STATES DISTRICT JUDGE




                                      24
